             Case 1:21-cv-04390-VM Document 97
                                            96 Filed 08/10/21
                                                     08/09/21 Page 1 of 2



              ROPES & GRAY LLP
              1211 AVENUE OF THE AMERICAS
              NEW YORK, NY 10036-8704
              WWW.ROPESGRAY.COM
                                                                                                             8/10/2021


August 9, 2021                                                                 Lisa H. Bebchick
                                                                               T +1 212 596 9740
                                                                               lisa.bebchick@ropesgray.com




BY ECF

Honorable Victor Marrero
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


                 Re:      Kwan v. Fusaro, et al., Case No. 21-cv- 06127-SLC-VM (S.D.N.Y.)
                          (Closed), Consolidated With Case No. 21-cv-04390-SLC-VM (S.D.N.Y.)


Dear Judge Marrero:

       We represent Nominal Defendant Array Technologies, Inc. (“Array”) in connection with the
above-referenced shareholder derivative action (the “Kwan Action”). Pursuant to Section I.F. of
Your Honor’s Individual Practices, we write on behalf of all Defendants who were served in the
Kwan Action on July 20, 2021 (the “Served Defendants”) 1 to respectfully request that the deadline
to respond to the complaint in the Kwan Action (the “Complaint”) be extended 14 days, from
August 10, 2021 to August 24, 2021. 2 Plaintiff Wa Ping Kwan consents to the Served Defendants’
request.

        The Served Defendants seek an extension for the purposes of efficiency and judicial
economy. The requested extension would facilitate all Defendants’ ongoing negotiation with
Plaintiff of a joint stipulation and proposed order for submission to the Court addressing certain
issues affecting all Defendants’ response to the Complaint and management of this litigation,
including but not limited to bifurcation of the derivative Kwan Action from the Plymouth County

1
  Served Defendants include Array, ATI Investment Parent, LLC, Oaktree ATI Investors, L.P., Oaktree Power
Opportunities Fund IV, L.P., Oaktree Power Opportunities Fund IV (Parallel), L.P., Oaktree Capital Management, L.P.,
and Oaktree Capital Group Holdings, L.P. See ECF Nos. 8–14.
2
  On July 21, 2021, the Court issued an order closing the Kwan Action and consolidating it with a related shareholder
class action assigned to Your Honor, Plymouth County Retirement Association v. Array Technologies, Inc., et al., No.
21-cv-04390-SLC-VM (S.D.N.Y.) (the “Plymouth County Shareholder Class Action”). See ECF No. 15. The Court’s
consolidation and closure of the Kwan Action notwithstanding, the Served Defendants are requesting an extension of
time to respond to the Complaint out of an abundance of caution.
                Case 1:21-cv-04390-VM Document 97
                                               96 Filed 08/10/21
                                                        08/09/21 Page 2 of 2




  Honorable Victor Marrero                                 -2-                                        August 9, 2021


  Shareholder Class Action and consolidation of the Kwan Action with a later-filed and related
  derivative action that is currently pending before Judge Castel, Ho Han v. Fusaro, et al., No. 21-cv-
  06509-SLC-PKC (S.D.N.Y.) (the “Ho Han Action”). 3

         This is the Served Defendants’ first request for an extension of this deadline. The requested
  extension does not affect any scheduled dates set forth in a Court-approved Case Management Plan
  or Scheduling Order, proposed Revised Case Management Plan, or revised Scheduling Order, as no
  such orders have yet been issued in this case. 4

          In light of the foregoing, the Served Defendants respectfully request that the Court extend
  the Served Defendants’ deadline for responding to the Complaint until August 24, 2021, so that the
  parties have additional time to negotiate a joint stipulation and proposed order for presentation to
  the Court.

          The parties are available to discuss the relief requested above at the Court’s convenience.


                                                        Respectfully Submitted,

                                                        By: /s/ Lisa H. Bebchick

                                                        Lisa H. Bebchick
                                                        ROPES & GRAY LLP
                                                        1211 Avenue of the Americas
                                                        New York, New York 10036
The request for extension is granted. The deadline
for the Served Defendants, as defined herein, to
respond to the Complaint is extended until 8/24/2021. .com

                                                                                  efendant Array
                                                       Technologies, Inc. (f/k/a ATI Intermediate Holdings,
                                                       LLC)
8/10/2021

  3
    On July 30, 2021, Plaintiff in the Ho Han Action filed a Related Case Statement stating that the Ho Han Action
  (assigned to Judge Castel) is related to the Kwan Action (assigned to Your Honor) in that both actions “concern the
  same or similar underlying facts and events during a similar period of time” and “name the same or similar defendants.”
  See ECF No. 3, 21-cv-06509-SLC-PKC (S.D.N.Y. July 30, 2021). In the same statement, Plaintiff noted that the Kwan
  Action, while “technically closed” after consolidation with the Plymouth County Shareholder Class Action, has claims
  that are related to those brought in the Ho Han Action. Id.
  4
    In making this letter motion, the Served Defendants reserve all rights, claims, defenses, and arguments that are
  available or may become available in the Kwan Action, including the right to move for dismissal or transfer on any
  ground (including, but not limited to, jurisdictional grounds and the ground of forum non conveniens).
